Citation Nr: 1135968	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

4.  Entitlement to an increased rating in excess of 20 percent for a low back disability.

5.  Entitlement to an increased rating in excess of 10 percent for a left ankle disability.

6.  Entitlement to an increased rating in excess of 10 percent for status-post fracture of the left fifth metatarsal.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from July 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran did not request a personal hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  The Board notes that the Veteran has outstanding records with the U.S. Social Security Administration (SSA).  In a June 2002 VA treatment record, the Veteran reported receiving Supplementary Security Income (SSI) benefits.  In a subsequent July 2006 statement, the Veteran reported that she was not eligible for either SSI or Social Security Disability Insurance (SSDI) benefits because she did not have enough credits over the past ten years.  Considering these statements, the Board is not certain whether the Veteran was in receipt of SSI benefits from SSA, but it is apparent that the Veteran filed a claim for such benefits.  Yet, the Veteran's claims file currently does not contain any SSA administrative decision(s) or the underlying medical records SSA used in making its decision(s).  

It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the record does not disclose the nature of the Veteran's SSA claims, including what disabilities were claimed or found, the Board cannot state that a reasonable possibility does not exist to indicate that obtaining these records would aid the Veteran in substantiating her VA claims for service connection and increased rating.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2010).  Accordingly, the AMC/RO must contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2010).

Regarding the Veteran's claim for service connection for PSTD, the Board notes that the Veteran filed her claim for benefits in October 2006.  Subsequently, in May 2007, the RO issued a PTSD questionnaire, including information regarding the corroboration of combat-related stressors.  In subsequent lay statements, the Veteran reported that none of her claimed stressors were related to combat, but that some were related to purported in-service personal assaults.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

In cases where personal assault is alleged as the stressful event that caused PTSD, the RO should provide the veteran with a PTSD notice and questionnaire tailored to claims based on personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  As the Veteran in this case was not issued notice of the type of evidence that could be used to potentially corroborate stressors based on personal assault, the Board finds that a remand is necessary to provide the Veteran with the proper PTSD notice and personal assault questionnaire. 

Moreover, the Board notes that the most recent VA joints examination, provided to determine the current severity of the Veteran's service-connected low back, left foot, and left ankle disabilities, was provided in October 2009, nearly two years ago.  Therefore, the Board finds that another VA joints examination should be provided.  As part of the VA joints examination, the VA examiner is requested to provide an opinion regarding the etiology of any currently present neck (cervical spine) disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire should be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3).  The AMC/RO should provide the Veteran with a reasonable amount of time to reply to this notice.  

2.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

3.  The AMC/RO should provide the Veteran with a VA orthopedic examination to determine the current extent of the service-connected disabilities of the low back, left ankle, and status-post fracture of the left fifth metatarsal.  The VA examiner should also provide an opinion regarding the nature and etiology of any current neck disorder.  All indicated tests and studies should be performed, and a comprehensive recreational, occupational, and medical history should be obtained.  In conjunction with the examination, the relevant documents from the claims folder should be made available to the VA examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the VA examiner.  

Regarding the Veteran's service-connected low back, left ankle, and status-post fracture of the left fifth metatarsal disabilities, the VA examiner should provide complete results of range of motion testing, when applicable, and offer an opinion as to whether the Veteran has any additional loss of function or motion due to pain, weakened movement, excess fatigability, incoordination, or any other symptom or sign associated with any of the service-connected disabilities, to include during times of flare-up. 

Regarding any diagnosed neck (cervical spine) disorder, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any current neck (cervical spine) disorder began during service or is otherwise etiologically linked to any in-service event?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for PTSD and a neck disorder; increased ratings for a low back disability, a left ankle disability, and status-post fracture of the left fifth metatarsal; the reopening of service connection for a right shoulder disorder; and a TDIU.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

